Joiinsq v, J.
I concur in the opinion that this motion ought to be granted. It does not strike me however, that the witness, the sheriff, stands precisely in the situation of one having an equal interest on both sides. The mere act of selling the land at public sale, and making a deed, would not give the defendant cause of action against him, and I know of no other ground of complaint which he has against him. But if the sheriff had before received the amount of the execution, he is unquestionably liable to refund the amount paid by the plaintiff. The question propounded, was calculated to elicit an answer which would charge him with that liability ; he stands therefore in the situation of one called to swear against his interest, and on that ground, his answer ought to have been received.